EXHIBIT 10.2


 

STOCK OPTION AGREEMENT

 

Parties:  Micro Component Technology, Inc. (the “Company”); LMWH Management
Partners LLC (“Optionee”).

 

Date:      May 8, 2008 (the “Date of Grant”).

 

Agreement

 

1.         Grant of Option.  The Company irrevocably grants to Optionee the
right and option to purchase all or any part of the aggregate of 3,000,000
shares of the Company’s Common Stock at a price of $0.11 per share upon the
terms and conditions set forth herein.  This Option is non-qualified for tax
purposes.

 

2.         Option Period.  The Option shall continue for a period of five years
from the Date of Grant or, if earlier, one year from the date of termination of
the Consulting Agreement between the Company and Optionee (the “Consulting
Agreement”).

 

3.         Exercise of Option.  The Option shall vest and become exercisable in
increments, upon satisfaction of the following milestones, as follows:

 

Milestone

 

Shares Vested

 

 

 

 

 

Execution by the Company of financial restructuring agreement with Laurus

 

1,500,000 Shares

 

 

 

 

 

Execution by the Company of first strategic agreement (e.g., joint venture,
license, joint marketing or joint development) generating possibility of near
term revenues in excess of $3M

 

500,000 Shares

 

 

 

 

 

Execution by the Company of second strategic agreement (e.g., joint venture,
license, joint marketing or joint development) generating possibility of near
term revenues in excess of $3M

 

500,000 Shares

 

 

 

 

 

Execution by the Company of third strategic agreement (e.g., joint venture,
license, joint marketing or joint development) generating possibility of near
term revenues in excess of $3M

 

500,000 Shares

 

 

Prior to the execution of the strategic agreement milestones, the Chairman of
the Board and the Optionee will provide the Board a detailed description of the
potential strategic agreements the Optionee plans to undertake

 

1

--------------------------------------------------------------------------------


 

to ensure the satisfaction of the Board that such strategic agreements will
satisfy the requirements of the milestones.

 

The Option shall become immediately exercisable in full in the event that the
Company is acquired by merger, purchase of all or substantially all of the
Company’s assets, or purchase of a majority of the outstanding stock by a single
party or a group acting in concert.

 

No additional vesting shall occur after termination of the Consulting Agreement;
provided, however, that if the Company executes a strategic agreement referred
to above within 90 days after termination of the Consulting Agreement with a
party with which Consultant had substantive negotiations on behalf of the
Company prior to termination of the Consulting Agreement, the Option shall vest
with respect to the additional shares set forth in the above table with respect
to such agreement.  To the extent exercisable, the Option may be exercised in
whole or in part.

 

4.         Rights of Optionee.  Optionee shall not have the rights of a
shareholder with respect to the shares of stock subject to this Option until
issuance of shares pursuant to exercise of the Option.

 

5.         Non-Transferability of Option.  The Option shall not be transferable
by Optionee, except that the Option may be transferred to John Moon during his
lifetime and to his heirs upon his death.

 

6.         Manner of Exercise.  Exercise of the Option, or any part thereof,
shall be made by written notice given by Optionee to the Company, specifying the
number of shares to be purchased, accompanied by payment of the purchase price
in cash, by certified or cashier’s check, or in the form of shares of the
Company’s common stock with a fair market value equal to the purchase price and
free and clear of all liens and encumbrances.

 

            7.             Adjustment.  In the event of a merger, stock split,
combination, reorganization, or other similar transaction affecting the
Company’s capital stock, the Company shall make an appropriate adjustment in the
number of shares and the exercise price for this Option.

 

              8.             Restrictions on Transfer.  Optionee agrees that it
is acquiring this Option and the shares issuable upon exercise of this Option
for investment purposes, and not with a view to distribution.  Optionee
acknowledges that issuance of shares upon exercise of this Option has not been
registered under federal or state securities laws, and the shares may not be
sold unless they are first registered, or unless in the option of counsel for
the Company, registration is not required.  Optionee also agrees that
certificates for the shares shall contain a legend referring to these
restrictions on transfer.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Roger E. Gower

 

 

 

Roger E. Gower

 

 

 

Its: President

 

 

 

 

 

LMWH Management Partners LLC

 

 

 

 

 

 

 

 

By:

/s/ John Moon

 

 

 

Its: Partner

 

--------------------------------------------------------------------------------